DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese reference (CN 204150056).
The CN reference discloses a bogie wheelset radial mechanism including two secondary frames 1, two connecting rods 3, round pins 7, and elastic joints 8, which are configured and arranged as recited instant claim 1, wherein elastic joints 8 are replaceable with other elastic materials having different rigidities. 
Regarding instant claim 2, consider elastic joints 8 in the structure of the CN reference, which are in the form of rings made of elastic materials that are replaceable.
Regarding instant claims 3 and 5, in the structure of the CN reference, consider mounting holes 10, which are considered to be corresponding to the instant claimed mounting grooves that receive the ends of connecting rods 3 mounted by round pins 7.
	Regarding instant claims 4 and 6, in the structure of the CN reference, the end portions of the connecting rods are readable as being located on upper/lower mounting planes of secondary frames 1 as broadly claimed, and are pin-connected to the same via round pins 7.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schofield (US 2014/0270610) discloses joints in the form of rings made of elastic materials. Liu (US 2011/0247520) discloses crossing rods including end joints made of elastic materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617